Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Laffey” (US 2020/0117804) in view of “Ramachandran” (US 2010/0001786).

Regarding Claim 1:
Laffey teaches:
A method for securely booting a processing chip (Abstract; Fig. 1, element 100; ¶0013, “… a computing device 100 … a computing device can be a … chip set…”), comprising: 
using immutable hardware (Fig. 1, element 120; ¶0022, “For example, operationally screened can mean that the processing resource 110 cannot send a signal to the security controller 120 to undesirably affect or alter what the security controller 120 does or the data that is generated by the security controller 120”) of the processing chip (Fig. 1, element 120 is a part of element 100) and in response to de-assertion of a reset signal (Fig. 2, step 248 details “asserting” a reset signal and sending the reset signal to element 120; Here, the examiner interprets that the receiving of the asserted reset signal as being the “de-assertion” of the reset signal by virtue of page 9 of Applicant’s Specification where it’s defined that “In the present disclosure, ‘receiving a reset’ … refer to a time just after reset is de-asserted…”), continuing to hold one or more run-time programmable processors in the processing chip in a respective reset state (Fig. 2, step 252-2; ¶0026, “However, notably, as shown at step 252-2, the security controller 120 holds the processor in a reset state in which it is not executing code nor resetting, by holding or not transmitting the reset signal intended for the processing resource 110… Holding the processing resource 110 in reset or in a reset state, e.g., as done in step 252-2, prevents the processing resource 110 from executing code or resetting, and therefore from fetching and executing initial booting instructions”); 
…
copying, via the immutable hardware, executable code stored in the non-volatile memory chip to the at least one other memory chip (Fig. 2, step 254; ¶0029, “Still with reference to FIG. 2, the validating of the instructions and/or data stored in the memory 101, as performed in step 254, includes reading at step 254-1, by the security controller 120, from the memory 101, groups of instructions and data, including firmware 302f and software 302a and 302b. In turn, at step 254-2 of the validating of step 254, the security controller 120 confirms the integrity of the instructions and data read from the memory 101”; i.e., copy instructions from memory element 101 into a ‘memory chip’ of element 120 for verification);
 subsequent to the copying, releasing, via the immutable hardware, a particular one of the one or more run-time programmable processors from the respective reset state (Fig. 2, step 256 details releasing element 110 from its reset state); and 
enabling, via the immutable hardware, the particular one of the one or more run-time programmable processors to complete an initial instruction fetch referencing the copy of the executable code in the at least one other memory chip (Fig. 2, steps 266 & 268 occurs responsive to the validation of the copied instructions in steps 260, 262, and 264; ¶0048, “In turn, at step 266, the processing resource 110 reads the instructions first requested to be read at step 258-1. It should be understood that the instructions are relayed to the processing resource 110 by the security controller 120…”).
Laffey does not disclose:
performing, via the immutable hardware, Serial Presence Detect (SPD) to determine or confirm presence of a non-volatile memory chip on a first external memory interface of the processing chip and presence of at least one other memory chip on a second external memory interface of the processing chip; 
Ramachandran teaches:
performing, via the immutable hardware (Fig. 2, element 220), Serial Presence Detect (SPD) to determine or confirm presence of a non-volatile memory chip (¶0023, “The RAM memory modules 201 through 207 comply with … JEDEC … which require certain parameters to be placed in the lower 128 bytes of the EEPROM … located on each of the RAM memory modules 201 to 207”; i.e., the RAM memory modules comprise a non-volatile memory portion) on a first external memory interface (Fig. 2, element 201 is located on interface 201a and 201b) of the processing chip and presence of at least one other memory chip on a second external memory interface (Fig. 2, element 202 is located on interface 202a and 202b) of the processing chip (¶0025, “The SPD circuit 220 then communicates with each RAM memory module 201 through 207 and extracts memory data therefrom”; i.e., perform SPD to detect at least a first RAM memory module and a second RAM memory module on a processing chip); 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Laffey’s system for securely booting a device by enhancing Laffey’s device to include a Serial Presence Detect (SPD) circuit to determine the presence of at least a first non-volatile memory chip and another memory chip on a processing chip, as taught by Ramachandran, in order to collect information regarding the memory chips.
	The motivation is to increase the capability of detecting various memory modules and collection information about the memory modules by utilizing an existing detection protocol, such as Serial Presence Detect, so that the detection can be implemented with legacy modules that may not support other detection protocols.

Regarding Claim 2:
The method of claim 1, wherein Laffey in view of Ramachandran further teaches the method further comprises: 
configuring, via the immutable hardware (Ramachandran, Fig. 2, element 220), the first external memory interface and the non-volatile memory chip to communicate (Ramachandran, ¶0024, “The I2C communications from the SPD circuit 220 comprise a serial signal clock (SCL) provided from the clock port 221 and a serial data input/output bus (SDA) electrically connected to the data port 222. The SCL is communicated to each of the RAM memory modules 201 through 207 via a first contact, which for simplicity is shown only for the first and second memory modules 201 and 202, respectively. As such, the SCL signal is provided to the ports 201a and 202a of the first and second memory modules 201 and 202, respectively”); and 
configuring, via the immutable hardware (Ramachandran, Fig. 2, element 220), the second external memory interface and the at least one other memory chip to communicate (Ramachandran, ¶0024, “The I2C communications from the SPD circuit 220 comprise a serial signal clock (SCL) provided from the clock port 221 and a serial data input/output bus (SDA) electrically connected to the data port 222. The SCL is communicated to each of the RAM memory modules 201 through 207 via a first contact, which for simplicity is shown only for the first and second memory modules 201 and 202, respectively. As such, the SCL signal is provided to the ports 201a and 202a of the first and second memory modules 201 and 202, respectively”).
The motivation to reject claim 2 under Ramachandran is the same motivation used to combine Ramachandran to Laffey in claim 1.

Regarding Claim 3:
The method of claim 1, wherein Laffey in view of Ramachandran further teaches the executable code comprises a bootloader (Laffey, ¶0016, “The instructions 102 can be a part of or form computing programs, applications and software. In some embodiments, the instructions 102 can be or include beginning booting instructions (or “boot code”)”; ¶0017, “In some embodiments, beginning booting instructions can be or include at least a core root of trust (e.g., an initial boot loader, extended boot loader, etc.).”).

Regarding Claim 4:
The method of claim 3, wherein Laffey in view of Ramachandran further teaches the bootloader comprises a basic input/output system (BIOS) or unified extensible firmware interface (UEFI) firmware (Laffey, ¶0017, “In some embodiments, beginning booting instructions can be, include or refer to firmware (e.g., Unified Extensible Firmware Interface (UEFI) and the like (e.g., basic input/output system (BIOS))”).

Regarding Claim 5:
The method of claim 3, wherein Laffey in view of Ramachandran further teaches the executable code comprises an operating system kernel (Laffey, ¶0016, “In some embodiments, the instructions 102 can be or include … an operating system… ”).

Regarding Claim 6:
The method of claim 1, wherein Laffey in view of Ramachandran further teaches the one or more run-time programmable processors are unable to access the non-volatile memory chip (Laffey, Fig. 1 details that the processing resource 110 is unable to directly access the memory unit 101).

Regarding Claim 7:
The method of claim 1, wherein Laffey in view of Ramachandran further teaches the method further comprises decrypting data read from the at least one other memory chip to provide instructions to complete the initial instruction fetch (Laffey, ¶0029, “In one example embodiment with reference to the firmware 302f, confirming its integrity includes obtaining a hash value of the non-signature portion (e.g., the instructions 302f-1) and comparing it to the hash value of the decrypted signature portion 302f-2 of the firmware 302f”; ¶0030, “The resulting hash values are compared and, if they match, the integrity of the firmware 302f stored in the memory 101 can be said to be confirmed”).

Regarding Claim 8:
The method of claim 7, wherein Laffey in view of Ramachandran further teaches data read from the non-volatile memory chip by the copying is encrypted with a key that is accessible solely to the immutable hardware (Laffey, ¶0028, “Each of the digital signatures can represent an encrypted version of a hash value resulting from a hashing of the code of the firmware or software. As known, the encryption of the hash value—i.e., the creating of the signature and signing of the code—can be performed using a private key (also referred to herein as “firmware/software private key”).”).

Regarding Claim 10:
The method of claim 1, wherein Laffey in view of Ramachandran further teaches the one or more run-time programmable processors are the only run-time programmable processors in the processing chip (Laffey, Fig.1 details that processing resource 110 as the only processor in the computing device 100).

Regarding Claim 11:
Laffey teaches:
A system (Fig. 1), comprising: 
a processing chip (Abstract; Fig. 1, element 100; ¶0013, “… a computing device 100 … a computing device can be a … chip set…”) comprising: 
one or more run-time-programmable processors (Fig. 1, element 110), immutable hardware (Fig. 1, element 120; ¶0022, “For example, operationally screened can mean that the processing resource 110 cannot send a signal to the security controller 120 to undesirably affect or alter what the security controller 120 does or the data that is generated by the security controller 120”), a first external memory interface (Fig. 1 details arrows drawn from the Security Controller to the Memory, which the examiner interprets as representing as the “first interface”), …
a non-volatile boot storage (Fig. 1, element 101) coupled to the first external memory interface, wherein the non-volatile boot storage is external to the processing chip (¶0013, “… it should be understood that the memory medium … can be physically separate from the computing device 100…”); and 
…
wherein the processing chip is configured to: 
using the immutable hardware (Fig. 1, element 120; ¶0022, “For example, operationally screened can mean that the processing resource 110 cannot send a signal to the security controller 120 to undesirably affect or alter what the security controller 120 does or the data that is generated by the security controller 120”) and in response to de-assertion of a reset signal (Fig. 2, step 248 details “asserting” a reset signal and sending the reset signal to element 120; Here, the examiner interprets that the receiving of the asserted reset signal as being the “de-assertion” of the reset signal by virtue of page 9 of Applicant’s Specification where it’s defined that “In the present disclosure, ‘receiving a reset’ … refer to a time just after reset is de-asserted…”), continue to hold the one or more run-time programmable processors in a respective reset state (Fig. 2, step 252-2; ¶0026, “However, notably, as shown at step 252-2, the security controller 120 holds the processor in a reset state in which it is not executing code nor resetting, by holding or not transmitting the reset signal intended for the processing resource 110… Holding the processing resource 110 in reset or in a reset state, e.g., as done in step 252-2, prevents the processing resource 110 from executing code or resetting, and therefore from fetching and executing initial booting instructions”); 
…
copy, via the immutable hardware, executable code stored in the non-volatile boot storage to the at least one other memory chip (Fig. 2, step 254; ¶0029, “Still with reference to FIG. 2, the validating of the instructions and/or data stored in the memory 101, as performed in step 254, includes reading at step 254-1, by the security controller 120, from the memory 101, groups of instructions and data, including firmware 302f and software 302a and 302b. In turn, at step 254-2 of the validating of step 254, the security controller 120 confirms the integrity of the instructions and data read from the memory 101”; i.e., copy instructions from memory element 101 into a ‘memory chip’ of element 120 for verification);
 subsequent to the copying, release, via the immutable hardware, a particular one of the one or more run-time programmable processors from the respective reset state (Fig. 2, step 256 details releasing element 110 from its reset state); and 
enable, via the immutable hardware, the particular one of the one or more run-time programmable processors to complete an initial instruction fetch referencing the copy of the executable code in the at least one other memory chip (Fig. 2, steps 266 & 268 occurs responsive to the validation of the copied instructions in steps 260, 262, and 264; ¶0048, “In turn, at step 266, the processing resource 110 reads the instructions first requested to be read at step 258-1. It should be understood that the instructions are relayed to the processing resource 110 by the security controller 120…”).
Laffey does not disclose:
… a second external memory interface (Fig. 2, elements 202a and 202b); 
at least one other memory chip coupled to the second external memory interface Fig. 2, element 202 is located on interface 202a and 202b), wherein the at least one other memory chip is external to the processing chip, and 
perform, via the immutable hardware, Serial Presence Detect (SPD) to determine or confirm presence of the non-volatile boot storage on the first external memory interface and presence of the at least one other memory chip on the second external memory interface; 
Ramachandran teaches:
… a second external memory interface (Fig. 2, elements 202a and 202b); 
at least one other memory chip coupled to the second external memory interface (Fig. 2, element 202 is located on interface 202a and 202b), wherein the at least one other memory chip is external to the processing chip (Fig. 2, element 202 is ‘external’ from Fig. 2, element 220), and 
perform, via the immutable hardware (Fig. 2, element 220), Serial Presence Detect (SPD) to determine or confirm presence of the non-volatile boot storage (¶0023, “The RAM memory modules 201 through 207 comply with … JEDEC … which require certain parameters to be placed in the lower 128 bytes of the EEPROM … located on each of the RAM memory modules 201 to 207”; i.e., the RAM memory modules comprise a non-volatile memory portion) on the first external memory interface (Fig. 2, element 201 is located on interface 201a and 201b) and presence of the at least one other memory chip (¶0025, “The SPD circuit 220 then communicates with each RAM memory module 201 through 207 and extracts memory data therefrom”; i.e., perform SPD to detect at least a first RAM memory module and a second RAM memory module on a processing chip) on the second external memory interface (Fig. 2, element 202 is located on interface 202a and 202b); 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Laffey’s system for securely booting a device by enhancing Laffey’s device to include a Serial Presence Detect (SPD) circuit to determine the presence of at least a first non-volatile memory chip and another memory chip on a processing chip, as taught by Ramachandran, in order to collect information regarding the memory chips.
	The motivation is to increase the capability of detecting various memory modules and collection information about the memory modules by utilizing an existing detection protocol, such as Serial Presence Detect, so that the detection can be implemented with legacy modules that may not support other detection protocols.

Regarding Claim 12:
Laffey teaches:
An integrated circuit (Fig. 1, element 100; ¶0013, “… a computing device 100 … a computing device can be a … chip set…”), comprising: 
a first external memory interface (Fig. 1 details arrows drawn from the Security Controller to the Memory, which the examiner interprets as representing as the “first interface”) configured to couple to a non-volatile memory chip (Fig. 1, element 101), wherein the non-volatile memory chip is external to the integrated circuit (¶0013, “… it should be understood that the memory medium … can be physically separate from the computing device 100…”); 
…
one or more run-time-programmable processors (Fig. 1, element 110); and 
immutable hardware coupled to the first external memory interface (Fig. 1, element 120; ¶0022, “For example, operationally screened can mean that the processing resource 110 cannot send a signal to the security controller 120 to undesirably affect or alter what the security controller 120 does or the data that is generated by the security controller 120”) … , wherein the integrated circuit is configured to: 
using the immutable hardware (Fig. 1, element 120; ¶0022, “For example, operationally screened can mean that the processing resource 110 cannot send a signal to the security controller 120 to undesirably affect or alter what the security controller 120 does or the data that is generated by the security controller 120”) and in response to de-assertion of a reset signal Fig. 2, step 248 details “asserting” a reset signal and sending the reset signal to element 120; Here, the examiner interprets that the receiving of the asserted reset signal as being the “de-assertion” of the reset signal by virtue of page 9 of Applicant’s Specification where it’s defined that “In the present disclosure, ‘receiving a reset’ … refer to a time just after reset is de-asserted…”), continue to hold the one or more run-time programmable processors in a respective reset state (Fig. 2, step 252-2; ¶0026, “However, notably, as shown at step 252-2, the security controller 120 holds the processor in a reset state in which it is not executing code nor resetting, by holding or not transmitting the reset signal intended for the processing resource 110… Holding the processing resource 110 in reset or in a reset state, e.g., as done in step 252-2, prevents the processing resource 110 from executing code or resetting, and therefore from fetching and executing initial booting instructions”);  
…
copy, via the immutable hardware, executable code stored in the non-volatile memory chip to the at least one other memory chip (Fig. 2, step 254; ¶0029, “Still with reference to FIG. 2, the validating of the instructions and/or data stored in the memory 101, as performed in step 254, includes reading at step 254-1, by the security controller 120, from the memory 101, groups of instructions and data, including firmware 302f and software 302a and 302b. In turn, at step 254-2 of the validating of step 254, the security controller 120 confirms the integrity of the instructions and data read from the memory 101”; i.e., copy instructions from memory element 101 into a ‘memory chip’ of element 120 for verification); 
subsequent to the copying, release, via the immutable hardware, a particular one of the one or more run-time programmable processors from the respective reset state (Fig. 2, step 256 details releasing element 110 from its reset state); and 
enable, via the immutable hardware, the particular one of the one or more run-time programmable processors to complete an initial instruction fetch referencing the copy of the executable code in the at least one other memory chip (Fig. 2, steps 266 & 268 occurs responsive to the validation of the copied instructions in steps 260, 262, and 264; ¶0048, “In turn, at step 266, the processing resource 110 reads the instructions first requested to be read at step 258-1. It should be understood that the instructions are relayed to the processing resource 110 by the security controller 120…”).
Laffey does not disclose:
a second external memory interface configured to couple to at least one other memory chip, wherein the at least one other memory chip is external to the integrated circuit; 
…
immutable hardware coupled to the first external memory interface and the second external memory interface
…
perform, via the immutable hardware, Serial Presence Detect (SPD) to determine or confirm presence of the non-volatile memory chip on the first external memory interface and presence of the at least one other memory chip on the second external memory interface; 
Ramachandran teaches:
a second external memory interface (Fig. 2, elements 202a and 202b) configured to couple to at least one other memory chip (Fig. 2, element 202 is located on interface 202a and 202b), wherein the at least one other memory chip is external to the integrated circuit (Fig. 2, element 202 is ‘external’ from Fig. 2, element 220); 
…
immutable hardware coupled to the first external memory interface and the second external memory interface (Fig. 2, element 220 is coupled to first interface elements 201a and 201b and second interface elements 202a and 202b);
…
perform, via the immutable hardware  (Fig. 2, element 220), Serial Presence Detect (SPD) to determine or confirm presence of the non-volatile memory chip  (¶0023, “The RAM memory modules 201 through 207 comply with … JEDEC … which require certain parameters to be placed in the lower 128 bytes of the EEPROM … located on each of the RAM memory modules 201 to 207”; i.e., the RAM memory modules comprise a non-volatile memory portion) on the first external memory interface  (Fig. 2, element 201 is located on interface 201a and 201b) and presence of the at least one other memory chip (¶0025, “The SPD circuit 220 then communicates with each RAM memory module 201 through 207 and extracts memory data therefrom”; i.e., perform SPD to detect at least a first RAM memory module and a second RAM memory module on a processing chip)  on the second external memory interface (Fig. 2, element 202 is located on interface 202a and 202b); 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Laffey’s system for securely booting a device by enhancing Laffey’s device to include a Serial Presence Detect (SPD) circuit to determine the presence of at least a first non-volatile memory chip and another memory chip on a processing chip, as taught by Ramachandran, in order to collect information regarding the memory chips.
	The motivation is to increase the capability of detecting various memory modules and collection information about the memory modules by utilizing an existing detection protocol, such as Serial Presence Detect, so that the detection can be implemented with legacy modules that may not support other detection protocols.

Regarding Claims 13-19:
Integrated circuit claims 13-19 correspond to respective method claims 2-8, and contain no further limitations. Therefore claims 13-19 are each rejected by applying the same respective rationale used to reject claims 2-8 above, respectively.

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, being “Laffey” (US 2020/0117804)  and “Ramachandran” (US 2010/0001786), does not fairly teach or suggest the limitations recited within claims 9 and 20 when considered in view of the independent claim and intervening claims by which these claims depend from. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491